3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17-20 are objected to because of the following informalities:  the claim 17 recites “A method, comprising: a requester selecting...the requester transmitting...the requester tracking...a responder selecting...the responder receiving...the responder buffering...”.

Analysis:
Claim 17 recites a method claim, “A method, comprising:” and the body of the claim recites the list of devices: “requester...responder…” for performing the method steps. For clarity and placing the claim into a proper method claim, it is suggested to replace “A method, comprising: a requester selecting...the requester transmitting...the requester tracking...a responder selecting...the responder receiving...the responder buffering” with “A method, comprising: selecting, by a requester,...transmitting, by the requester,...tracking, by the requester,...selecting, by a responder,...receiving, by the responder,...buffering, by the responder,...” so that the method is clearly comprising a list of steps/actions (see MPEP 2106.03, section I[1] ; MPEP 2173.05(p), section II[2]). Claims 18-20 also recite the similar issue as set forth in the parent claim 17, thus also require the similar amendment as set forth in the claim 17.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0123179 A1 to Wong et al. (hereafter refers as Wong) in view of US 7,054,330 B1 to Chou et al. (hereafter refers as Chou).
Regarding claim 1, Wong teaches a system (a system, see Fig. 1), comprising:
a requester (one of the devices 181, Fig. 1) to support a first transaction class (to act as completer/responder, paragraphs [13, 14, 18]) and a second transaction class (to act as requester, paragraphs [13, 14, 18]); and
a responder (a completer/a combination of chipset, processor and memory, Fig. 1) to support the first class of transactions (to act as completer/responder, paragraphs [13, 14, 18]) and the second class of transactions (to act as requester, paragraphs [13, 14, 18]); wherein
the responder is to send transactions of the first class independently of transactions of the first class sent by the requester (wherein completer/a combination of chipset, processor and memory, Fig. 1, is to transmit response/complete packet independently of response/complete packet sent by the requester/one of the devices 181, paragraphs [13, 14, 16, 17, 20]); and
the responder is to receive an indication indicating whether the requester has a pending preceding posted transaction request of the second transaction class before sending a non-posted transaction response of the second transaction class (the completer/a combination of chipset, processor and memory, Fig. 1, is receiving an indication of whether the requester has a pending posted request of a request class from the requester, prior to present a non-posted request, i.e. process the non-posted request of the request class from the requester and sending response, i.e. a complete packet of the non-posted request, to the requester, Fig. 1 and paragraphs [16, 17, 28, 33-35]).
However, Wong does not explicitly teach the indication is received “from the requester”.
Chou teaches receiving an indication from a requester indicating whether the requester has a pending request (receiving an indication of whether a requester has a pending request, from the requester, col. 7, lines 49-65, col. 10, line 25-36, col. 12, lines 27-36 and abstract).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving the indication from the requester indicating whether the requester has a pending request as taught by Chou, with the teachings of receiving the indication indicating whether the requester has the pending preceding posted transaction request as taught by Wong, for a purpose of enabling the requester to send the indication of whether the requester has the pending preceding posted transaction request, thus increase efficiency in identifying whether the requester has the pending preceding posted transmission request by directly receive the indication from the requester (see Chou,  col. 7, lines 49-65, col. 10, line 25-36, col. 12, lines 27-36 and abstract).
Regarding claim 4, Wong further teaches the responder is to delay sending the non-posted transaction response until after the requester does not have any pending preceding posted transaction request of the second transaction class for the same destination as the non-posted transaction response (delay processing any new posted and non-posted transaction until the requester does not have any pending preceding posted transactions, paragraphs [24-26, 28, 32-35]).
Regarding claim 5, Wong further teaches the responder is to delay sending the non-posted transaction response until after the responder does not have any pending preceding posted transaction requests of the second class (delay processing any new posted and non-posted transaction until the requester does not have any pending preceding posted transactions, paragraphs [24-26, 28, 32-35]).
Regarding claim 8, the combination of Wong and Chou further teaches the responder is to select responses to send independently of requests selected by the requester to send (selects responses to send based on throttle criteria, not based on posted request from the requester, see Wong, paragraphs [16-18, 20, 24-26]), and to buffer selected non-posted responses of the second transaction class until the indication is received (to buffer selected non-posted response until the indication of transaction pending is received, see Wong paragraphs [16-17, 19, 24, 33-34]).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over us 2006/0123179 A1 to Wong et al. (hereafter refers as Wong) in view of US 7,054,330 B1 to Chou et al. (hereafter refers as Chou) as applied to claims above, and further in view of US 2008/0081651 A1 to Kuroda et al. (hereafter refers as Kuroda).
Regarding claim 2, the combination of Wong and Chou does not explicitly teach providing the indication “after receiving an acknowledgement”.
Kuroda teaches a requester is to provide an indication after receiving an acknowledgement that a transaction reached a destination (a mobile station transmits process state notification to a base station, after receiving ACK that a data has reached a destination, paragraphs [2, 9, 41, 58, 186-189]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of providing the indication after receiving the acknowledgement that the transaction reached the destination as taught by Kuroda, with the teachings of receiving the indication and the pending posted transaction request as taught by combination of Wong and Chou, for a purpose of providing the indication of any pending request when the acknowledgment of [other] request(s) has reached destination, thus improving the communication between the requester and the responder (see Kuroda,  paragraphs [2, 9, 41, 58, 186-189]).



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over us 2006/0123179 A1 to Wong et al. (hereafter refers as Wong) in view of US 7,054,330 B1 to Chou et al. (hereafter refers as Chou) as applied to claims above, and further in view of US 2018/0249443 A1 to Li et al. (hereafter refers as Li).
Regarding claim 3, the combination of Wong and Chou teaches sending a non-posted transaction response of the second transaction class (receiving the indication of whether a requester has a pending request, from the requester, see Chou, col. 7, lines 49-65, col. 10, line 25-36, col. 12, lines 27-36 and abstract, the indication of non-posted transaction of the second transaction class, see Wong, paragraphs [16, 17, 28, 33-35]).
However, the combination of Wong and Chou does not explicitly teach that the responder is to “query the requester before sending a transaction, and the indication is in response the query”.
Li teaches a responder is to query a requester before sending a transaction (a sending unit transmits a status request message to a scheduler before sending a message, paragraph [20]) and an indication is in response the query (the scheduler is configured to transmit a response, i.e. status message, in response to the status request message, paragraphs [11, 20, 30]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of querying the requester before sending the transaction and the indication is in response the query as taught by Li, with the teachings of sending the non-posted transaction response of the second transaction class and the indication as taught by combination of Wong and Chou, for a purpose of transmitting the indication in response to the query and allowing the responder to query for the indication prior to sending the non-posted transaction response, thus ensure the responder is able to receive the indication when needed (see Li, paragraphs [11, 20, 30]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over us 2006/0123179 A1 to Wong et al. (hereafter refers as Wong) in view of US 7,054,330 B1 to Chou et al. (hereafter refers as Chou) as applied to claims above, and further in view of US 2017/0006608 A1 to Josiam et al. (hereafter refers as Josiam).
Regarding claim 6, the combination of Wong and Chou further teaches posted transaction requests of the second class (receiving the posted request of the request class from the requester, see Wong, paragraphs [16, 17, 28, 33-35]) and the requested posted transactions complete (the requested posted transaction complete, see Wong, paragraphs [16-17]). However, the combination of Wong and Chou does not explicitly teach the responder is to send” acknowledgements to received requests, the acknowledgements being sent before the requested complete”.
Josiam teaches a responder is to send acknowledgements to received requests, the acknowledgements being sent before the requested complete (a responder sends an ACK in response to receive a request and the acknowledgement being sent before the requested complete, paragraph [177] and Fig. 17).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the responder is to send acknowledgements to received requests, the acknowledgements being sent before the requested complete as taught by Josiam, with the teachings of combination of Wong and Chou, for a purpose of provide acknowledgement for the request, thus efficiency notify the request that the request has been correctly received (see Josiam, paragraph [177] and Fig. 17).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over us 2006/0123179 A1 to Wong et al. (hereafter refers as Wong) in view of US 7,054,330 B1 to Chou et al. (hereafter refers as Chou) as applied to claims above, and further in view of US 2018/0198682 A1 to Rao et al. (hereafter refers as Rao).
Regarding claim 7, the combination of Wong and Chou does not explicitly teach “send the response on a separate virtual channel from the request”.
Rao teaches sending a response on a separate virtual channel from a request (sending a response traffic on different virtual channel from a request, paragraphs [12, 46, 54, 65]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of sending a response on a separate virtual channel from a request as taught by Rao, with the teachings of the non-posted transaction response and the posted transaction request as taught by combination of Wong and Chou, for a purpose of increase diversity in transmissions of the non-posted transaction response and the posted transaction request while maintain the number of the physical lanes by create different virtual channels for transmissions of the non-posted transaction response and the posted transaction request (see Rao, paragraphs [12, 46, 54, 65]).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0123179 A1 to Wong et al. (hereafter refers as Wong) in view of US 7,054,330 B1 to Chou et al. (hereafter refers as Chou) and further in view of US 2003/0005239 A1 to Dover.
Regarding claim 9, Wong teaches an apparatus (an apparatus, see Fig. 1), see Fig. 1), comprising: 
a requester (one of the devices 181, Fig. 1) to support a first transaction class (to act as completer/responder, paragraphs [13, 14, 18]) and a second transaction class (to act as requester, paragraphs [13, 14, 18]), comprising: 
a request transceiver to transmit the transaction request (one of the devices 181 is configured to send the transaction request via the switch 160, thus including a request transceiver, Fig. 1 and paragraphs [13-14, 16-17]); and 
a tracker to track end-to-end traversal of posted transaction requests of the second transaction class (one of the devices 181 is configured to track whether a posted transaction request is completed, wherein the posted transaction request is transversal between the device 181 and a completer, paragraphs [13-14, 16-17]); and 
a responder (the completer/a combination of chipset, processor and memory, Fig. 1), comprising: 
a response queue (a completion queue, paragraphs [20]); 
an interface (the completer/the combination of chipset, processor and memory comprising a link interface 290, Fig. 1-2), to the requester (to the device 181, Fig. 1-2) to receive from the requester (to communicate with the requester, paragraphs [16, 17, 28, 33-35]); and
a response transceiver (the completer/the combination of chipset, processor and memory comprising a link interface 290, Fig. 1-2, to transmit response to the requester, paragraphs [16, 17, 28, 33-35]) to transmit the transaction response based on the indication of end-to-end traversal of a posted transaction request from the tracker when the transaction response is of the second transaction class (the completer/a combination of chipset, processor and memory, Fig. 1, with the link interface 290, is receiving an indication of whether the requester has a pending posted request of a request class from the requester, prior to present a non-posted request, i.e. process the non-posted request of the request class from the requester and sending response, i.e. a complete packet of the non-posted request, to the requester, Fig. 1 and paragraphs [16, 17, 28, 33-35]).
However, Wong does not explicitly teach the indication is received “from the requester”.
Chou teaches receiving an indication from a requester indicating whether the requester has a pending request (receiving an indication of whether a requester has a pending request, from the requester, col. 7, lines 49-65, col. 10, line 25-36, col. 12, lines 27-36 and abstract) and a request queue (a queue for storing requests, col. 3, lines 55-67) and a request arbiter to select transaction requests from the request queue for transmission (a request arbiter 300 to select requests from the request queue for transmission, col. 3, line 55 – col. 4, line 40).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving the indication from the requester indicating whether the requester has a pending request, the request queue and the request arbiter to select transaction requests from the request queue for transmission as taught by Chou, with the teachings of receiving the indication indicating whether the requester has the pending preceding posted transaction request as taught by Wong, for a purpose of enabling the requester to send the indication of whether the requester has the pending preceding posted transaction request, thus increase efficiency in identify whether the requester has the pending preceding posted transmission request by directly receive the indication from the requester (see Chou, col. 7, lines 49-65, col. 10, line 25-36, col. 12, lines 27-36 and abstract) and for efficiency selecting the request from the request queue by using the arbiter for selection (see Chou, col. 3, line 55 – col. 4, line 40).
However, the combination of Wong and Chou does not explicitly teach “a response arbiter to select a transaction response from the response queue”.
Dover teaches a response arbiter to select a transaction response from the response queue (a response arbiter 205 is configured to select a transaction response from a response queue for transmission, paragraphs [23, 26, 30]).
 Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of a response arbiter to select a transaction response from the response queue as taught by Dover, with the teachings of combination of Wong and Chou, for a purpose of efficiency selecting transaction response from the response queue by using the response arbiter (see Dover, paragraphs [23, 26, 30]).
Regarding claim 10, the combination of Wong, Chou and Dover further teaches a buffer to store the transaction response when the transaction response is of the second transaction class and the indication indicates that a previous posted transaction request of the second transaction class has not completed end-to-end traversal (buffering response until no posted transaction request is pending, see Wong, paragraphs [20, 32-35], see Dover, paragraphs [23, 26, 30]).
Regarding claim 11, the combination of Wong, Chou and Dover further teaches a buffer to store the transaction response when the transaction response is of the second transaction class and the indication indicates that a previous posted transaction request of the second transaction class addressed to a same destination node as the selected transaction response has not completed end-to- end traversal (buffering response until no posted transaction request is pending addressed to a same destination, see Wong, paragraphs [20, 32-35], see Dover, paragraphs [23, 26, 30]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0123179 A1 to Wong et al. (hereafter refers as Wong) in view of US 7,054,330 B1 to Chou et al. (hereafter refers as Chou) and US 2003/0005239 A1 to Dover as applied to claims above, and further in view of US 2017/00066608 A1 to Josiam et al. (hereafter refers as Josiam).
Regarding claim 12, the combination of Wong, Chou and Dover further teaches the end-to-end traversals of posted transaction requests of the second transaction class (a posted transaction request is transmitted to the responder/completer, the posted transaction request is transversal between the device 181 and the completer, see Wong, paragraphs [13-14, 16-17]), but however, does not explicitly teach receive “acknowledgements of the requests”.
Josiam teaches receiving acknowledgements of requests (a responder sends an ACK in response to receive a request and the acknowledgement being sent before the requested complete, paragraph [177] and Fig. 17).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving acknowledgements of requests as taught by Josiam, with the teachings of combination of Wong, Chou and Dover, for a purpose of provide acknowledgement for the request, thus efficiency notify the request that the request has been correctly received (see Josiam, paragraph [177] and Fig. 17).
Regarding claim 13, the combination of Wong, Chou and Dover further teaches an external requester (devices 181 are external to the completer, see Wong, Fig. 1) and receiving a posted transaction request of the second transaction class from the external requester (a posted transaction request is transmitted to the responder/completer, the posted transaction request is transversal between the device 181 and the completer, see Wong, paragraphs [13-14, 16-17]).
However, the combination of Wong, Chou and Dover does not explicitly teach transmitting end-to-end traversal “acknowledgements” to the external requester after receive the request.
Josiam teaches a responder is to transmit an end-to-end traversal acknowledgement to an external requester after receiving a request from the external requester (a responder sends an ACK in response to receive a request from the external requester and the acknowledgement being sent before the requested complete, paragraph [177] and Fig. 17).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of transmitting end-to-end traversal “acknowledgements” to the external requester after receive the request as taught by Josiam, with the teachings of combination of Wong, Chou and Dover, for a purpose of provide acknowledgement for the request, thus efficiency notify the request that the request has been correctly received (see Josiam, paragraph [177] and Fig. 17).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0123179 A1 to Wong et al. (hereafter refers as Wong) in view of US 7,054,330 B1 to Chou et al. (hereafter refers as Chou) and US 2003/0005239 A1 to Dover as applied to claims above, and further in view of US 2018/0198682 A1 to Rao et al. (hereafter refers as Rao).
Regarding claim 14, the combination of Wong, Chou and Dover does not explicitly teach “transmit the response on a different virtual channel than the request transmitter is to transmit the request”.
Rao teaches transmitting a response on a different virtual channel than a request transmitter is to transmit a request (sending a response traffic on different virtual channel from a request, paragraphs [12, 46, 54, 65]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of transmitting a response on a different virtual channel than a request transmitter is to transmit a request as taught by Rao, with the teachings of the non-posted transaction response and the posted transaction request as taught by combination of Wong, Chou and Dover, for a purpose of increase diversity in transmissions of the non-posted transaction response and the posted transaction request while maintain the number of the physical lanes by create different virtual channels for transmissions of the non-posted transaction response and the posted transaction request (see Rao, paragraphs [12, 46, 54, 65]).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0123179 A1 to Wong et al. (hereafter refers as Wong) in view of US 7,054,330 B1 to Chou et al. (hereafter refers as Chou) and US 2003/0005239 A1 to Dover as applied to claims above, and further in view of US 2018/0249443 A1 to Li et al. (hereafter refers as Li).
Regarding claim 15, the combination of Wong, Chou and Dover further teaches receiving the indication before the response arbiter selects a transaction response of the second transaction class (receiving indication of the non-posted pending and posted pending indications before processing other requests, see Wong, paragraphs [33-36], the response arbiter 205 is configured to select a transaction response from a response queue for transmission when processing the request, see Dover, paragraphs [23, 26, 30]).
	However, the combination of Wong, Chou and Dover does not explicitly teach the interface is used to “query” the tracker to receive the indication.
Li teaches an interface is used to query a device to receive the indication (a sending unit transmits a status request message to a scheduler before sending a message, paragraph [20]) and an indication is in response the query (the scheduler is configured to transmit a response, i.e. status message, in response to the status request message, paragraphs [11, 20, 30]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of querying the device to receive the indication as taught by Li, with the teachings of combination of Wong, Chou and Dover, for a purpose of transmitting the indication in response to the query and allowing the responder/interface to query for the indication prior to sending the response, thus ensure the responder is able to receive the indication when needed (see Li, paragraphs [11, 20, 30]).
Regarding claim 16, the combination of Wong, Chou and Dover further teaches after the response arbiter selects a transaction response of the second transaction class (the response arbiter 205 is configured to select a transaction response from a response queue for transmission of the response, see Dover, paragraphs [23, 26, 30]).
However, the combination of Wong, Chou and Dover does not explicitly teach the interface is used to “query” the tracker to receive the indication after selecting the response.
Li teaches an interface is used to query a device to receive the indication after selecting a response (a sending unit transmits a status request message to a scheduler before sending a message, paragraph [20]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of querying the device to receive the indication as taught by Li, with the teachings of combination of Wong, Chou and Dover, for a purpose of transmitting the indication in response to the query and allowing the responder/interface to query for the indication prior to sending the response, after selecting the response, thus ensure the responder is able to receive the indication when needed (see Li, paragraphs [11, 20, 30]).

Allowable Subject Matter
Claims 17-20 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
Claims 17-20, are allowed over the prior arts, since the prior arts taken individually or in combination fail to particular disclose, fairly suggest, or render obvious the following underlined limitation:
In claim 17, "...a requester selecting a posted request to a destination from a request queue, the posted request being from an ordered transaction class and the request queue including a request from an unordered transaction class;
the requester transmitting the posted request to the destination;
the requester tracking an in-flight status of the posted request:
a responder selecting a first response to the destination from a response queue, the first response being from the ordered transaction class and the response queue including a second response from the unordered transaction class;
the responder receiving a signal from the requester indicating that the posted request is in flight; and
the responder buffering the first response until the responder receives a signal from the requester indicating that the posted request is not in flight…” in combination with other limitations recited in the claims.

Noted that the first closest prior art US 2006/0123179 A1 to Wong et al. (hereafter refers as Wong), teaches a method (a method performed by a system, see Fig. 1), comprising:
a requester (one of the devices 181, Fig. 1) selecting a posted request to a destination (selecting a posted request to transmit to a destination, paragraphs [13, 16, 18]);
the requester transmitting the posted request to the destination (the device 181 transmits the posted request to the destination, paragraphs [13, 16, 18]);
the requester tracking a in-flight status of the posted request (one of the devices 181 is configured to track whether a posted transaction request is completed, [13-14, 16-17]);
a responder (the completer/a combination of chipset, processor and memory, Fig. 1) receiving a signal from the requester (to communicate with the requester, paragraphs [16, 17, 28, 33-35]); and
the responder buffering the first response until the responder receives a signal from the requester indicating that the posted request is not in flight (the completer/a combination of chipset, processor and memory, Fig. 1, with the link interface 290, is receiving an indication of whether the requester has a pending posted request of a request class from the requester, prior to present a non-posted request, i.e. process the non-posted request of the request class from the requester and sending response, i.e. a complete packet of the non-posted request, to the requester, Fig. 1 and paragraphs [16, 17, 28, 33-35]).
However, Wong has not taught “receiving a signal from the requester indicating that the posted request is in flight” nor that “posted request being from an ordered transaction class and the request queue including a request from an unordered transaction class; the first response being from the ordered transaction class and the response queue including a second response from the unordered transaction class”. Therefore, Wong has failed to teach the underlined limitations above when such limitations are incorporated with other limitations of the base claims.
Noted that the second closest prior art US 7,054,330 B1 to Chou et al. (hereafter refers as Chou), teaches receiving a signal from the requester indicating that the posted request is in flight (receiving an indication of whether a requester has a pending request, from the requester, col. 7, lines 49-65, col. 10, line 25-36, col. 12, lines 27-36 and abstract), a request queue (a queue for storing requests, col. 3, lines 55-67), selecting a first response to the destination from a response queue (a request arbiter 300 to select requests from the request queue for transmission, col. 3, line 55 – col. 4, line 40).
However, Chou has not taught “posted request being from an ordered transaction class and the request queue including a request from an unordered transaction class; the first response being from the ordered transaction class and the response queue including a second response from the unordered transaction class”. Therefore, Chou has failed to teach the underlined limitations above when such limitations are incorporated with other limitations of the base claims.
Noted that the third closest prior art US 2003/0005239 A1 to Dover, teaches a responder selecting a first response to the destination from a response queue (a response arbiter 205 is configured to select a transaction response from a response queue for transmission, paragraphs [23, 26, 30]).).
However, Dover has not taught “posted request being from an ordered transaction class and the request queue including a request from an unordered transaction class; the first response being from the ordered transaction class and the response queue including a second response from the unordered transaction class”. Therefore, Dover has failed to teach the underlined limitations above when such limitations are incorporated with other limitations of the base claims.
In view of the foregoing, Wong, Chou and Dover, when taken individually orin combination fail to particular disclose, fairly suggest, or render obvious the underlinedlimitations when such limitations are incorporated with other limitations of the base claims as set forth above. Therefore, the base claim 17 is allowed over the prior arts.  The dependent claims 18-20, which depended upon claim 17, are also allowable over the prior arts for the reason of their dependency upon the allowable claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0260160 A1 discloses issuing write requests and receiving response (see abstract) and transmitting indication of pending preceding request transaction (see paragraph [46]).
US 2015/0052307 A1 discloses pending notification indicating preceding request (paragraph [30]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        July 14, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] A machine is a "concrete thing, consisting of parts, or of certain devices and combination of devices." Digitech, 758 F.3d at 1348-49, 111 USPQ2d at 1719 (quoting Burr v. Duryee, 68 U.S. 531, 570, 17 L. Ed. 650, 657 (1863)). This category "includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result." Nuijten, 500 F.3d at 1355, 84 USPQ2d at 1501 (quoting Corning v. Burden, 56 U.S. 252, 267, 14 L. Ed. 683, 690 (1854)).
        [2][2] IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005)